Lyon, J. (dissenting):
The important question presented by this appeal is whether the State Industrial Commission was justified in making an award to each of the parents of the deceased, both of whom were dependent alien non-residents, or whether the award should have been limited to the father only.
Giovanni Babino came to his death in June, 1916, as the result of accidental injuries arising out of and in the course of a hazardous employment in which he was that day engaged at the city of Brooklyn, N. Y. He left no widow or child. His father and mother were aliens residing in Italy. Both were dependent upon him for support, which he had furnished them wholly or in part for more than one year prior to the date of the accident. The finding of these facts by the Commission was fully warranted by the evidence. To an award made to each of the parents of twenty-five per cent of the average weekly wage of the deceased, this appeal has been taken by the employer and the liquidator of [the insurance carrier.
Section 17 of the Workmen’s Compensation Law, entitled “ Aliens,” provided, “ Compensation under this chapter to aliens not residents * * * of the United States * * * shall be the same in amount as provided for residents, except that dependents in any foreign country shall be limited to surviving wife and child or children, or, if there be no surviving wife or child or children, to surviving father or mother, or grandfather or grandmother, whom the employee has supported, either wholly or in part, for the period of one year prior to the date of the accident, and except that the Commission may, at its option, or upon the application of the insurance carrier, shall, commute all future installments of compensation to be paid to such aliens, by paying or causing to be paid to them one-half of the commuted amount of such future installments of compensation as determined by the Commission.”
Had the father and mother been residents of the United *97States and dependent upon the deceased at the time of the accident, each, under the circumstances proven, would doubtless have been entitled to an award of twenty-five per centum of the wages of the son during dependency. However, the intention of the Legislature to discriminate between resident dependent parents and alien non-resident dependent parents is manifest. An award to the former class is to be made “ for the support of each parent, or grandparent ” (§ 16, subd. 4), while an award to the latter class is “to surviving father or mother or grandfather or grandmother.” (§ 17.) Furthermore, as to the former class the lump sum payment to the dependents of a deceased employee is the full commuted amount of the periodical payments (§ 25), while as to the latter class only one-half of the commuted amount is to be paid. (§ 17.)
The contention of the respondents can be sustained only, by construing “ or ” to mean “ and.” If the word is entitled to that construction in section 17, no good reason is apparent why it should not receive the same construction in section 16, and an award be required to be made “ for the support of each parent and grandparent,” nor why the construction should not be made applicable to other portions of the law.
The fact that separate claims were presented through the office of the Italian consul, one on behalf of the mother in January and the other on behalf of the father in March, in no way affects the decision or the priority of the claims which were heard together as one proceeding. The language of section 17 is not ambiguous, and should receive the natural and logical construction.
The award should be reversed and the proceeding remitted to the Commission.
Sewell, J., concurred.
Award affirmed.